J-S46002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HAKEEM DAVIS                               :
                                               :
                       Appellant               :   No. 3398 EDA 2019

      Appeal from the Judgment of Sentence Entered September 19, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006941-2018


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED DECEMBER 23, 2020

       Appellant, Hakeem Davis,1 appeals from the judgment of sentence of

life imprisonment, following his conviction for first-degree murder and related

offenses.     Herein, Appellant challenges the trial court’s order denying

suppression of the physical evidence he abandoned while being pursued by

police in a foot chase. Specifically, he alleges that the trial court’s factual

findings—regarding the identifying information known to the arresting officer

at the time Appellant was effectively seized when police ordered him to stop—

are not supported by the record, and that the police did not possess

reasonable suspicion to stop him. After careful review, we affirm.


____________________________________________


1 We observe that, throughout the record, Appellant’s first name is alternately
spelled ‘Hakeem’ and ‘Hykeem.’ Appellant even captioned his notice of appeal
with ‘Hakeem,’ yet he captioned his appellate brief with ‘Hykeem.’ We adopt
the former spelling merely for the sake of consistency herein.
J-S46002-20



       On August 14, 2018, Philadelphia Police Officer Brittany Kelly and her

partner received a radio call for a shooting reported on North Orianna Street

in Philadelphia. Trial Court Opinion (TCO), 2/10/20, at 2. When Officer Kelly

arrived at that location, she discovered an unconscious male lying on the

ground in a pool of blood. Id. The victim, Matthew Wallace, had been shot

five or six times, causing wounds to his chin, neck, shoulder, chest, elbow,

and leg. Id. at 5. The victim ultimately died from his injuries. Id.

       While securing the crime scene, Officer Kelly found a security video from

a local deli and immediately viewed it.          Id. at 2.   The video showed an

individual approach and shoot the victim with a firearm wielded in his right

hand. Id. at 3. With his left hand, the shooter was holding what appeared to

be a cellphone to his ear immediately before and after he fired the shot. Id.

       Based on her observation, Officer Kelly relayed a description of the

shooter over the police radio (“flash description”).2 Id. at 2. Officer Jonathan

Devine heard the flash description, and observed Appellant near a mass transit

stop, about eight blocks from the crime scene. Id. at 2-3. Officer Devine

believed Appellant matched the flash description, approached him, and asked

if he could talk for a minute. Id. at 3. At that point, Appellant ran away, and

Officer Devine pursued him.          Id.   During the chase, the officer observed

Appellant lose his baseball cap and throw a backpack over a fence before he

was ultimately apprehended. Id. Officer Devine recovered both items, and
____________________________________________


2This flash description is the subject of Appellant’s suppression claim, which
we discuss in greater detail infra.

                                           -2-
J-S46002-20



discovered a handgun and a red article of clothing in the backpack. Id. A

search of Appellant revealed a cellphone. Id.

        During their investigation, police extracted data from Appellant’s

cellphone, revealing that it had been in use at the time of the murder. Id.

Investigators found seven fired cartridge casings from the murder scene. Id.

at 4. The firearm recovered from Appellant’s discarded backpack had two

unfired rounds (one of which had misfired), and a maximum capacity of nine

rounds. Id. An expert testified that the seven rounds had been fired from

the recovered firearm.        Id. at 5.        Appellant’s pants, and both red shirts

discovered in the backpack, tested positive for gunshot residue.            Id. at 4.

DNA evidence on the firearm was inconclusive, but Appellant was one of three

contributors to the DNA found on the red shirt in the backpack. Id. at 4-5.

Finally, it was determined that Appellant did not possess a license to carry a

firearm in Pennsylvania. Id. at 5.

        The Commonwealth charged Appellant with first-degree murder,3 two

violations of the Uniform Firearms Act,4 and possession of an instrument of

crime.5 Appellant litigated a timely-filed suppression motion at a hearing held

on September 16, 2019, at which Officers Devine and Kelly testified.             The

court denied Appellant’s suppression motion the following day when
____________________________________________


3   18 Pa.C.S. § 2502(a).

4 18 Pa.C.S. §§ 6106 (firearms not to be carried without a license), 6108
(carrying firearms on public streets or public property in Philadelphia).

5   18 Pa.C.S. § 907.

                                           -3-
J-S46002-20



Appellant’s jury trial commenced. On September 19, 2019, the jury convicted

Appellant on all counts, and the trial court sentenced him to life imprisonment

without the possibility of parole for first-degree murder, and to no further

penalty at the remaining counts.      Appellant filed a timely post-sentence

motion, which the court denied on October 30, 2019. He filed a timely notice

of appeal, and a timely, court-ordered Pa.R.A.P. 1925(b) statement.

      Appellant now presents a single question for our review: “Does the

evidence the Commonwealth presented at the suppression hearing support

the trial court’s findings of fact and conclusions of law?” Appellant’s Brief at

4 (unnecessary capitalization omitted).

      Specifically, Appellant contends:

      The testimony of Police Officer Kelly and Police Officer Devine
      regarding the description of the alleged shooter undeniably
      indicates that Police Officer Devine was unaware of the full scope
      of Police Officer Kelly’s description of the alleged shooter when he
      attempted to stop [Appellant]. Police Officer Devine’s testimony
      is vague and unclear as to what he knew about the alleged shooter
      when he attempted to stop [Appellant]. The trial court’s factual
      finding that Police Officer Devine was acting on the description of
      a black male, dark hat, red or orange shirt, white undershirt, dark
      pants, [and] backpack is simply not supported by the record. Nor
      was the officer simply making an investigatory stop of [Appellant].

Id. at 14.

      It is well established that,

      [o]ur standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the


                                     -4-
J-S46002-20


      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. Where
      … the appeal of the determination of the suppression court turns
      on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783–84 (Pa. Super. 2012)

(cleaned up). As implied by McAdoo, Appellant’s burden is heavy, as we must

defer to the suppression court’s factual findings, which necessarily include its

credibility determinations, unless there is no support in the record from the

suppression court. See Commonwealth v. Marshall, 568 A.2d 590, 595

(Pa. 1989) (“When faced with … a conflict of testimony, we defer to the

suppression court, which, as fact finder, passes upon the credibility of

witnesses, and its findings are not disturbed when supported by the record.”).

      First, we must address whether Appellant adequately preserved his

claim for our review. The Commonwealth contends that:

      Initially, [Appellant] waived the claim he now attempts to raise on
      appeal, as it is different from the claim in his statement of matters
      complained of on appeal. Pa.R.A.P. 1925(b)(4)(vii) (“Issues not
      included in the Statement and/or not raised in accordance with
      the provisions of this paragraph (b)(4) are waived.”); [see also]
      Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998). In his
      statement, he claimed that the trial court erred in denying his
      suppression motion because Officer Devine’s testimony was
      allegedly shown to be untrue. He cites his argument at the
      suppression hearing where he highlighted an alleged discrepancy
      between Officer Devine’s testimony at that hearing and the
      officer’s written report. That supposed “discrepancy” was that
      Officer Devine testified that he saw a red piece of clothing hanging

                                      -5-
J-S46002-20


     out of [Appellant]’s backpack, but that his written report said that
     he found a red shirt inside the backpack. N.T.[,] 09/17/2019, [at]
     3.

     [Appellant] on appeal, however, changes his argument. He now
     complains that the police lacked reasonable suspicion to stop him
     based solely on the description of the shooter, and that the trial
     court’s finding of fact that there were two radio broadcasts of the
     shooter’s description was unsupported by the record. When the
     trial court has to guess what issues [Appellant] is appealing, it
     cannot conduct meaningful review.             Commonwealth v.
     Dowling, 778 A.2d 683, 686 (Pa. Super. 2001). Lack of a trial
     court opinion on the appealed issue poses a substantial
     impediment to meaningful and effective review. Lord, 719 A.2d
     at 308. Indeed, here, the trial court had no opportunity in its
     opinion to address the actual argument that [Appellant] now
     presents on appeal. [TCO at] 10–12. This hinders meaningful
     appellate review, and [Appellant]’s claim should be rejected for
     this reason alone.

Commonwealth’s Brief at 8-9.

     We are compelled to agree with the Commonwealth. First, we note that

the trial court advised Appellant in its Rule 1925(b) concise statement order

that any claims not raised in his Rule 1925(b) statement would be waived for

appellate review. See Concise Statement Order, 12/9/19, at 1 (single page).

In his Rule 1925(b) statement, Appellant argued that Officer Devine’s

testimony at the suppression hearing was “incredible” because it was

“substantially different” from his prior testimony at the preliminary hearing

and his subsequent testimony at trial. Rule 1925(b) Statement, 12/30/19, at

2 ¶ 3 (unnumbered pages). In its Rule 1925(a) opinion, the trial court stated

that it did not consider Officer Devine’s preliminary hearing testimony in




                                    -6-
J-S46002-20



determining the witness’s credibility, because the defense never used the prior

testimony to impeach that witness at the suppression hearing.6 TCO at 10.

       In his brief, Appellant now assails the suppression court’s assessment

of both Officers Devine and Kelly’s credibility based on inconsistencies

between and within their respective testimonies at the suppression hearing

regarding the flash description given to Officer Devine by Officer Kelly.         See

Appellant’s    Brief   at   9-13.      Appellant   essentially   argues   that   these

inconsistencies undermine the suppression court’s determination that Officer

Devine received a single flash information.          Id. at 17.    Appellant further

maintains that the record instead reveals that the details contained in the flash

description were effectively broadcast in installments, and that it is unclear

how many of those details were known to Officer Devine at the time he

approached Appellant. Id. He then argues that what was known to Officer

Devine did not support that he had reasonable suspicion to believe Appellant

was engaged in criminal activity. Id.

       None of these theories were stated, or even fairly suggested, by

Appellant’s Rule 1925(b) statement. The trial court’s opinion did not address

____________________________________________


6 In its Rule 1925(a) opinion, the trial court did not address the assertion that
Officer Devine’s testimony differed from his subsequent trial testimony.
Nevertheless, in In re L.J., 79 A.3d 1073 (Pa. 2013), our Supreme Court held
that our scope of review from a suppression ruling is limited to the evidentiary
record that was created at the suppression hearing, and does not include the
record of the subsequent trial absent extraordinary circumstances. Id. at
1087. Thus, it would be outside our scope of review to reject the suppression
court’s factual findings based on Officer Devine’s inconsistent testimony at
trial.

                                           -7-
J-S46002-20



these theories, thereby hindering our review of Appellant’s claim. Accordingly,

we conclude that Appellant’s claim, insofar as he argues that the record does

not support the suppression court’s factual findings, is waived.

      However, Appellant has consistently maintained that the facts known to

Officer Devine at the time Appellant was effectively seized were not sufficient

to support reasonable suspicion to stop him, an argument that was addressed

by the lower court in its opinion. Although Appellant has waived his challenge

to the suppression court’s factual findings, we will address the legal prong of

that argument, while accepting the factual findings of the court as they are,

out of an abundance of caution.

      This Court has addressed the right to be free from unreasonable
      search and seizure, pursuant to the Fourth Amendment of the
      United States Constitution and Article 1, § 8 of the Pennsylvania
      Constitution, as follows:

         Article I, § 8 of the Pennsylvania Constitution and the Fourth
         Amendment of the United States Constitution afford
         protections against unreasonable searches and seizures.
         Among the protections is the requirement that an officer
         have reasonable suspicion before an investigatory stop.

         Our [S]upreme [C]ourt has interpreted Article I, § 8
         protection more broadly than the Fourth Amendment and
         has found that a seizure occurs when an officer gives chase.
         Under Pennsylvania law, any items abandoned by an
         individual under pursuit are considered fruits of a seizure.
         Those items may only be received in evidence when an
         officer, before giving chase, has at least the reasonable
         suspicion necessary for an investigatory stop.        Stated
         another way, when one is unconstitutionally seized by the
         police, i.e.[,] without reasonable suspicion or probable
         cause, any subsequent flight with the police in pursuit
         continues the seizure and any contraband discarded during
         the pursuit is considered a product of coercion and is not
         admissible against the individual.

                                     -8-
J-S46002-20


            In deciding whether reasonable suspicion exists for an
            investigatory stop, our analysis is the same under both
            Article I, § 8 and the Fourth Amendment. The fundamental
            inquiry is an objective one, namely, whether the facts
            available to the officer at the moment of the [intrusion]
            warrant a man of reasonable caution in the belief that the
            action taken was appropriate. This assessment, like that
            applicable to the determination of probable cause, requires
            an evaluation of the totality of the circumstances, with a
            lesser showing needed to demonstrate reasonable suspicion
            in terms of both quantity or content and reliability.

          In re M.D., 781 A.2d 192, 197 (Pa. Super. 2001) (internal
          citations and quotation marks omitted). Flight by the suspect can
          be considered suspicious activity, but flight alone does not give
          rise to reasonable suspicion. Id.

Commonwealth v. Taggart, 997 A.2d 1189, 1193 (Pa. Super. 2010).

          Here, the trial court determined that the flash description relayed to

Officer Devine described a “black male, dark cap with white writing, red shirt,

white undershirt, dark pants, and a dark book bag.” TCO at 12 (citing N.T.,

9/16/19, at 157-70). Officer Devine searched in the vicinity of the shooting

for a person matching that description. Id. About ten blocks away from the

shooting, the officer saw Appellant at a transit stop.       Id.   Officer Devine

observed that Appellant was wearing a “dark hat, [a] white shirt, dark colored

sweat pants, a dark backpack[,] and an article of red clothing” protruded from

his backpack. Id. When Officer Devine asked Appellant to talk, Appellant

“took off running.” Id. Thus, Appellant was effectively seized when he took

flight.     Appellant submits that Officer Devine did not possess reasonable

suspicion of Appellant’s involvement in criminal activity at that moment, based




                                        -9-
J-S46002-20



primarily on the ostensible weakness of the identifying information from the

flash description.7

       The Commonwealth responds as follows:

       Here, police had a particularized and objective basis for suspecting
       that [Appellant] was the suspected shooter. The trial court found
       that Officer Kelly had sent out two flash reports describing the
       shooter whom she saw on the surveillance footage: black man,
       dark-colored hat with white writing, dark-colored pants, a red or
       orange shirt, white undershirt, and a dark-colored backpack. The
       trial court found that Officer Devine was searching for the shooter
       in the area of the shooting, and decided to go to the nearest [mass
       transit] station, thinking the shooter may try to flee the
       neighborhood. There, he saw a black man with a dark-colored
       hat, a white shirt, a dark backpack, black sweatpants, and an
       article of red clothing coming out of the backpack. When Officer
       Devine approached [Appellant], [Appellant] fled, and Officer
       Devine pursued.

       This Court has found that police had reasonable suspicion in
       similar cases. In Commonwealth v. Walls, 53 A.3d 889 (Pa.
       Super. 2012), this Court found reasonable suspicion to stop Walls
       because (1) he was found a half-block away from the called in
       location, (2) he matched the description of a black man wearing a
       black coat and black jeans, and (3) he fled before the officer could
       speak to him. Walls, 53 A.3d at 894. While [Appellant] here was
       found several blocks from the crime scene, he was spotted at a

____________________________________________


7 While presenting Appellant’s legal argument before the suppression court,
defense counsel elaborated on the perceived weakness of the description,
stating:

       [T]he description is fairly light. There is no facial hair description.
       There is no height, weight, anything of that nature. It is simple
       clothing and you are talking about a person in our society in
       August who is wearing a pair of sweatpants and a T-shirt. There
       is going to be many, many people out with white T-shirt, red T-
       shirt, orange T-shirt, sweatpants [at] 11:00 [a.m.] that would fit
       this description.

N.T., 9/17/19, at 4.

                                          - 10 -
J-S46002-20


      commuter train station, which the officer logically had deduced
      could be fertile ground to canvass because it could provide the
      shooter a chance to escape the area quickly. Further, Officer
      Devine had a more particularized and objective basis for believing
      that [Appellant] was engaged in criminal activity than did the
      officers did in Walls, since [Appellant] matched a more specific
      description of the offender.

Commonwealth’s Brief at 10-11.

      We agree with the Commonwealth’s analysis that Officer Devine had at

least as particular and objective of a basis to stop Appellant as possessed by

the police officer in Walls. Although Officer Devine found Appellant further

away from the crime scene than Walls, the description of Appellant’s clothing

was far more detailed. Moreover, Appellant was not so far away from the

crime scene that it was unreasonable to believe he could have traversed that

distance in the time between the shooting and when Officer Devine first

observed him. In sum: 1) Appellant matched the race of the flash description;

2) Appellant was wearing several items of clothing of identical or similar colors

to the flash description; and 3) Appellant was observed about eight blocks

away from the shooting a short time after it occurred. Based on the totality

of these circumstances, we agree with the lower court that Officer Devine

possessed reasonable suspicion to believe Appellant was the shooter.

Accordingly, the legal prong of Appellant’s suppression claim lacks merit.

      In conclusion, we conclude that Appellant waived his challenge(s) to the

suppression court’s factual findings. Further, we ascertain no legal error in

the court’s determination that Officer Devine possessed reasonable suspicion

to stop Appellant at the moment Appellant took flight. As such, the lower


                                     - 11 -
J-S46002-20



court did not err in denying Appellant’s motion seeking to suppress evidence

discovered on Appellant’s person and in the abandoned backpack.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                                   - 12 -